POPOVICH, Judge,
concurring.
Given the extensive regulation of the commercial trucking industry by both the federal government and the Commonwealth and the circumstances surrounding this most tragic accident, I am convinced that appellant’s right to privacy in his vehicle was substantially diminished, and the police did not violate his right to privacy through warrantless searches and seizures of his radar detector, log book and bank records.
However, I point out that the officers herein could have easily avoided the issue before us by obtaining a search warrant. Officers had secured appellant’s vehicle, and there was no possibility that appellant could obtain the evidence and destroy or alter it. This fact is made most evident by the seizure of the radar detector from the truck some twenty-five days after the accident. Simply, I am convinced there were no exigencies which would permit a warrantless search under Commonwealth v. White, 543 Pa. 45, 669 A.2d 896 (1995).
Nevertheless, as previously stated, I believe the warrantless searches were permissible due to the extensive regulation of the commercial trucking industry which, inter alia, permits warrantless inspections of a vehicle when police have probable cause to believe that a driver is unsafe or not in compliance with the law or trucking regulations. See, 75 Pa.C.S.A. § 4704.
Further, I agree with the majority’s determination that admission of the evidence in question, even if improper, was harmless error.